MEMORANDUM **
Solomon Bitton Simtob Leijha, a native of Morocco, appeals pro se the district court’s judgment dismissing his “emergency complaint” and request for temporary restraining order. We review de novo the district court’s dismissal for lack of subject matter jurisdiction. Miranda v. Reno, 238 F.3d 1156, 1158 (9th Cir.2001). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Leijha’s appeal of the Board of Immigration Appeals’ order of removal was untimely and improperly filed with the district court. See 8 U.S.C. § 1252(b). As a result the district court lacked jurisdiction and dismissal was proper. See Haroutunian v. INS, 87 F.3d 374, 375 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.